                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cr-00203-EMC-1
                                   8                    Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9             v.                                          MOTION TO COMPEL COMPLIANCE
                                                                                             OBLIGATIONS UNDER BRADY,
                                  10     CHRISTOPHER LISCHEWSKI,                             GIGLIO, THE JENCKS ACT, AND
                                                                                             FEDERAL RULE OF CRIMINAL
                                  11                    Defendant.                           PROCEDURE 16
                                  12                                                         Docket No. 117
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Defendant filed the pending motion to compel compliance with Brady, Giglio, the Jencks

                                  16   Act, and Federal Rule of Criminal Procedure 16. At this time, the government has provided

                                  17   Defendant with “reports of all witness interviews conducted by prosecutors or the FBI; all

                                  18   documents obtained during the grand jury investigation; all transcripts of percipient witness

                                  19   testimony to the grand jury; all plea and immunity agreements; all seized materials and search

                                  20   warrant affidavits; all documents, deposition transcripts, and deposition videos obtained during the

                                  21   civil merger investigation involving defendant’s former employer; and all materials obtained by

                                  22   the government from the follow-on MDL proceeding in the Southern District of California.”

                                  23   Docket No.129, Opposition to Defendant’s Motion to Compel (“Opp.”) at 1. The government also

                                  24   produced “all factual information provided by counsel during meetings with prosecutors” and the

                                  25   government is still in the process of “reviewing all emails and handwritten attorney notes for any

                                  26   arguably discoverable material” and has agreed to “promptly disclose that information to the

                                  27   defense.” Id. The government has given Defendant the contemporaneous notes from witness

                                  28   interviews, “all transcripts of grand jury testimony of percipient witnesses[,] . . . and all FBI Form
                                   1   302 interview reports.” Id. at 2-3.

                                   2            After considering the briefs and oral arguments of the parties, the Court denied from the

                                   3   bench Defendant’s request that the government produce contemporaneous, original, and complete

                                   4   notes from the government’s meetings with cooperating witnesses and their counsel. The Court

                                   5   also denied the motion to compel grand jury subpoenas, civil investigative demands, and related

                                   6   requests and correspondence reflecting what information was sought. The Court, however,

                                   7   withheld ruling on the motion to compel draft plea agreements and correspondence surrounding

                                   8   plea negotiations.

                                   9            The Supreme Court has held that short of “defense counsel becom[ing] aware that . . .

                                  10   exculpatory evidence was withheld and bring[ing] it to the court’s attention, the prosecutor’s

                                  11   decision on disclosure is final.” Pennsylvania v. Ritchie, 480 U.S. 39, 59 (1987). The Ninth

                                  12   Circuit in reviewing a denial of a motion compel Brady material recognized that to “challenge the
Northern District of California
 United States District Court




                                  13   government’s representation that it lacks Brady information, [a defendant] must either make a

                                  14   showing of materiality under Rule 16 or otherwise demonstrate that the government improperly

                                  15   withheld favorable evidence.” United States v. Lucas, 841 F.3d 796, 808 (9th Cir. 2016). The

                                  16   Ninth Circuit has rejected the premise that a defendant may “compel production” of notes “so that

                                  17   he could search through them for anything useful.” United States v. Michaels, 796 F.2d 1112,

                                  18   1116 (9th Cir. 1986). “‘[M]ere speculation about materials in the government’s files’ [does] not

                                  19   require the district court to make those materials available, or mandate an in camera inspection.”

                                  20   United States v. Mincoff, 574 F.3d 1186, 1200 (9th Cir. 2009) (quoting Michaels, 796 F.2d at

                                  21   1116).

                                  22            While it is well-established that in a motion to compel a defendant must provide more than

                                  23   mere speculation that Brady material exists, there remains a lack of clarity in this circuit as to

                                  24   whether the post-trial materiality standard applies to pre-trial discovery obligations. On the one

                                  25   hand, in United States v. Olsen the Ninth Circuit recognized: “A trial prosecutor’s speculative

                                  26   prediction about the likely materiality of favorable evidence . . . should not limit the disclosure of

                                  27   such evidence, because it is just too difficult to analyze before trial whether particular evidence

                                  28   ultimately will prove to be ‘material’ after trial. Thus, ‘there is a significant practical difference
                                                                                          2
                                   1   between the pretrial decision of the prosecutor and the post-trial decision of the judge.’” 704 F.3d

                                   2   1172, 1183 n.3 (9th Cir. 2013) (quoting United States v. Agurs, 427 U.S. 97, 108 (1976)). In the

                                   3   same footnote the Ninth Circuit explained: “As this court has noted, some trial courts . . . have

                                   4   concluded that the retrospective definition of materiality is appropriate only in the context of

                                   5   appellate review, and that trial prosecutors must disclose favorable information without attempting

                                   6   to predict whether its disclosure might affect the outcome of the trial.” Id. Similarly, in United

                                   7   States v. Price the Ninth Circuit addressed the question of a pre-trial materiality standard in a

                                   8   footnote: “For the benefit of trial prosecutors who must regularly decide what material to turn

                                   9   over, we note favorably the thoughtful analysis set forth by two district courts in this circuit:

                                  10   ‘[T]he “materiality” standard usually associated with Brady . . . should not be applied to pretrial

                                  11   discovery of exculpatory materials . . . .’” 566 F.3d 900, 913 n.14 (9th Cir. 2009) (quoting United

                                  12   States v. Acosta, 357 F. Supp. 2d 1228, 1239-40 (D. Nev. 2005) (alterations in original); see also
Northern District of California
 United States District Court




                                  13   United States v. Sudikoff, 36 F. Supp. 2d 1196, 1198 (C.D. Cal. 1999) (“the ‘materiality’ standard,

                                  14   the usual standard associated with Brady, should not be applied” in the pre-trial context).

                                  15          Despite the language in Olsen and Price, the government argues that United States v.

                                  16   Lucas limited these positions because in Lucas the Ninth Circuit found that Olsen “did not alter

                                  17   the fundamental construct of Brady, which makes the prosecutor the initial arbiter of materiality

                                  18   and disclosure.” 841 F.3d at 809. The Ninth Circuit further held that “unless Lucas can make a

                                  19   showing of materiality or demonstrate that the government has withheld favorable evidence, he

                                  20   must rely on ‘the prosecutor’s decision [regarding] disclosure.’” Id. (quoting Ritchie, 480 U.S. at

                                  21   60) (alteration in original). From Lucas, it is clear that a defendant must do more than provide

                                  22   mere speculation that Brady material exists, id. at 808, but it is not clear that the Court must apply

                                  23   the post-trial materiality standard when reviewing a motion to compel Brady material. Nor is it

                                  24   clear that the government should apply a materiality standard to its own disclosure decisions.

                                  25          Even assuming that materiality is not a prerequisite, the Court finds that Defendant has not

                                  26   shown anything more than mere speculation that Brady material exists as to its request here. The

                                  27   Court indicated it was not prepared to compel production of such documents pursuant to Brady

                                  28   absent a prima facie showing of a likelihood that those documents sought contained exculpatory
                                                                                          3
                                   1   material. In that regard, the Court allowed Defendant to file ex parte documents showing

                                   2   examples of the sequence of inconsistent statements by cooperating witnesses that show a

                                   3   likelihood that the documents sought would contain exculpatory evidence (such as where an

                                   4   evolution of changing statements appear to have been induced by the government’s evolving plea

                                   5   inducements). The Court reviewed the various statements made pre-plea by the cooperating

                                   6   witnesses; based on the timing and sequence of any changes in testimony of witnesses, the Court

                                   7   concludes Defendant has not shown anything more than mere speculation that Brady material may

                                   8   exist.

                                   9            For the reasons stated herein the Court hereby DENIES Defendant’s motion to compel

                                  10   plea agreements and documents related to plea negotiations. The Court also DENIES the

                                  11   government’s motion for administrative relief because the request “to respond to defendant’s ex

                                  12   parte submission before the Court issues an order”, Docket No. 140, United States’ Motion for
Northern District of California
 United States District Court




                                  13   Administrative Relief at 1, and the request to be provided with the ex parte submission in “full or

                                  14   minimally redacted form so the government can properly respond”, id. at 2, is moot.

                                  15            This order disposes of Docket Nos. 117 and 140.

                                  16

                                  17            IT IS SO ORDERED.

                                  18
                                  19   Dated: May 22, 2019

                                  20

                                  21                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
